

SEPARATION AGREEMENT
 
SEPARATION AGREEMENT (the “Agreement”) dated as of November 5, 2009 by and
between INVENTIV HEALTH, INC. (the “Company”) and TERRELL HERRING, an individual
(the “Executive”).


WHEREAS, the Company and Executive are parties to an Amended & Restated
Employment Agreement dated as of December 24, 2008 (the “Employment Agreement”)
and the parties hereby intend to completely resolve all issues relating to the
employment of Executive, including compensation and benefits, and the
termination of Executive’s employment with the Company effective  December 30,
2009 (the “Effective Date”).
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties, intending to be legally bound,
agree to the following:
 
ARTICLE I.  PAYMENTS BY THE COMPANY
 
1.01 Payment; Assistance. Executive will be paid his salary through the
Effective Date through the course of normal payroll cycles.  As consideration
for Executive entering into this Agreement, and for Executive’s compliance with
the obligations of Executive hereunder, the Company also agrees to pay to
Executive the sum of Seven Hundred Fifty Thousand Dollars ($750,000), less
normal payroll withholdings required by federal, state, and/or local law
(“Payment”). The Payment will made on or about January 31, 2010.  In
consideration of the Payment, for a period of not more than 90 days following
the Effective Date, Executive will provide such advice and assistance in
connection with transitional, client retention and business development matters
as may reasonably be requested by the Company, it being understood that
Executive will employ commercially reasonable, good faith efforts to cooperate
and assist in the transition of his responsibilities, retention of clients and
continuity in business development with clients with whom Executive has
established relations; provided, however, such advice and consultation will be
limited to such time as Executive may reasonably make available in light of his
expected full time engagement on other business matters following the Effective
Date.
 
ARTICLE II. BENEFITS
 
2.01 Vacation. Executive acknowledges that Executive is entitled to no payments
in respect of any unused vacation time or other leave.
 
2.02 Life Insurance. Executive’s eligibility for basic and voluntary life
insurance ends on the Effective Date.   Executive is eligible to port or convert
Executive’s basic life insurance within 31 days of termination.  Executive is
eligible to convert Executive’s voluntary life insurance within 31 days of
termination.
 
2.03 Healthcare Coverage Continuation. Executive will continue to receive
healthcare coverage through the Effective Date.  Executive will have the option
to continue coverage for an additional period of up to eighteen (18) months or
longer as provided by law, effective the first of the month following the date
of termination.  In order to continue health care coverage, Executive must elect
the continuation by submitting the completed election form.  If Executive elects
to continue health care coverage under COBRA thereafter, Executive will be
responsible for paying the subsequent COBRA premium within the timeframes set
forth by COBRA.
 


2.04           Stock Incentives.  Executive and the Company agree that effective
upon the Effective Date, except as expressly provided in the last sentence of
this Section 2.04, all stock option, restricted stock grant or other stock
incentive agreements to which Executive is party with the Company, and all
unvested grants and awards thereunder, shall terminate immediately and shall be
of no further force or effect, it being the intent and understanding of the
parties that the Payment shall be in lieu of any other compensation or benefits
hereunder, including any payments provided under the Employment Agreement, any
stock-related incentives, consideration for the advice and assistance to be
provided by Executive hereafter, service as a member of the Board of Directors
of the Company after the Effective Date or any other services provided by
Executive in any capacity following the Effective Date. Notwithstanding the
immediately preceding sentence, and in accordance with the Company’s 2006 Stock
Incentive Plan (i) all shares underlying any restricted stock grants that have
vested in accordance with their terms prior to the Effective Date shall not be
forfeited hereby and shall, to the extent such shares not have been sold or
otherwise disposed of by Executive, remain the property of Executive, and (ii)
all stock options that have vested and remain unexercised as of the Effective
Date shall not terminate immediately upon the Effective Date, but instead such
vested stock options shall remain exercisable by Executive for the remaining
period of the term of the applicable option but in no event beyond the ninetieth
(90th) day following termination of Executive’s service as a member of the Board
of Directors of the Company, upon which date all such options, to the extent not
exercised prior thereto, shall be terminated.


2.05 No Other Compensation or Benefits.  Except as expressly provided above, all
health and welfare benefits, and other fringe benefits, compensation or
allowances of any kind, in respect of Executive’ employment by the Company shall
terminate as of the Effective Date and except as expressly provided herein
Executive shall not be entitled to any other payments or compensation of any
kind, including without limitation under the Employment Agreement..
 
2.06 Resignation of Offices.  On the Effective Date, Executive hereby tenders
his resignation of all offices held by Executive at the Company and its
subsidiaries.  In addition, Executive hereby tenders his resignation as a member
of the Board of Directors of each of the subsidiaries of the Company.  Executive
and the Company currently intend that Executive will continue to serve as a
member of the Board of Directors of the Company until the next annual meeting of
shareholders, provided that Executive shall not be entitled to any additional
compensation or vesting of equity incentives, all of which shall be terminated
and retired as provided in Section 2.04 above upon the execution and delivery of
this Agreement.
 
2.07            Indemnification.  Executive shall continue to be indemnified and
held harmless for actions taken during the period of his service in his capacity
as an officer  and director of the Company and its subsidiaries to the fullest
extent such indemnification is currently provided and consistent with applicable
law.


ARTICLE III. RELEASE
 
3.01 In consideration of the Payment and other benefits provided hereunder,
Executive, on Executive’s own behalf and on behalf of any spouse, heirs,
dependents, beneficiaries, executors, attorneys, administrators, successors, and
assigns (collectively, the “Releasors”), agrees to release and discharge the
Company and any parent, subsidiary, affiliate, successor, predecessor, or
otherwise related companies, and the past, present, and future employees,
agents, officers, attorneys, directors, owners, members, shareholders and
employee benefit programs of any of them, and their agents and insurers
(collectively, the “Releasees”), from all claims, demands, liabilities, or
causes of action, known or unknown, of any nature whatsoever, from the beginning
of time until the Effective Date, which the Releasors have or may have against
the Releasees, including without limitation claims related to Executive’s
employment with the Releasees or the termination of that employment, provided,
however, that nothing in this Agreement shall either waive any rights or claims
of Executive that arise after the Effective Date or impair or preclude
Executive’s right to take action to enforce the terms of this
Agreement.  Executive’s release includes any rights or claims Executive may have
under any federal, state or local ordinances, statutes or common law, including
but not limited to Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Equal Pay Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act (ERISA), the Family and Medical Leave Act, or any other federal,
state or local laws or regulations prohibiting employment discrimination or
regulating employment or termination of employment, to the fullest extent such
claims may be released under the law.  This also includes a release by Executive
of any claims for wrongful discharge, breach of contract, severance pay,
overtime pay, vacation pay, bonus, or commissions and any common law claims
whatsoever, to the fullest extent such claims may be released under the law.
 
3.02 Nothing in this Agreement shall be construed as an admission of liability
by the Releasees, and the Releasees specifically disclaim liability to or
wrongful treatment of the Executive or the Releasors.
 
3.03 Executive represents that Executive has not filed any complaints or charges
against Employer with the Equal Employment Opportunity Commission, or with any
other federal, state or local agency or court, and covenants that Executive will
not seek to recover on any claim released in this Agreement.
 
ARTICLE IV.   NON-COMPETITION & NON-SOLICITATION
 
In consideration of the Payment, following the Effective Date and for the period
set forth therein and, in the case of Sections 4(a), (b) and (c) thereof, for a
period of 24 months following the Effective Date, Executive agrees to comply
with and observe each of the provisions of Section 4 of the Employment Agreement
in respect of non-competition, non-solicitation, confidentiality and each of the
other matters specified therein, as if such provisions were set forth
herein.  Executive acknowledges that his agreement to comply with his
obligations following the Effective Date under Section 4 of the Employment
Agreement, as amended hereby, is a material inducement for the Company to enter
into this Agreement and to make the Payment to Executive hereunder.
 
 
ARTICLE V.   PERIOD FOR REVIEW AND CONSIDERATION OF AGREEMENT
 
Executive acknowledges that he has been given a period of twenty-one (21)
calendar days to review and consider this Agreement before signing it. Executive
represents and agrees that Executive has had an adequate opportunity to consult
with an attorney if Executive so desires, that Executive has carefully read and
fully understands all of the provisions of this Agreement, that Executive has
been given a reasonable time within which to consider this Agreement, and that
Executive is voluntarily entering into this Agreement.
 


 
ARTICLE VI.   BINDING AGREEMENT
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, administrators, representatives, executors,
parents, successors, affiliates, and assigns.


ARTICLE VII.   CONFIDENTIALITY
 
In connection with Executive’s employment at the Company, Executive has or may
have been exposed to certain information, material and data relating to the
Company, its subsidiaries and affiliates, and the personnel and business plans
for the Company and its subsidiaries and affiliates, all of which are strictly
confidential.  Executive shall keep such information strictly confidential and
shall not release or divulge such information to any third party whatsoever,
without the prior written permission of the Company, except as required by
law.    The parties agree that the terms of this Agreement are confidential, and
neither party shall disclose the terms hereof to any other person or entity
(other than affiliates, attorneys, accountants and other entities or persons of
or retained by such party, who then themselves shall be subject to these
confidentiality restrictions), without the prior written permission of the other
party hereto, except as required by law. The foregoing agreements shall be in
addition to and not in limitation of the confidentiality obligations of
Executive under Section 4 of the Employment Agreement.




ARTICLE VIII.   REVOCATION PERIOD
 
This Agreement will not become effective or binding on the parties until seven
(7) calendar days after it is signed, during which time Executive may revoke
this Agreement if Executive wishes to do so.  Any revocation must be in writing
and directed to David Bassin, Chief Financial Officer of the Company. Upon
completion of the seven (7) day period, this agreement will become binding and
effective without rights of revocation.






ARTICLE IX.  MISCELLANEOUS
 
9.01 The parties agree that any dispute or action relating to a breach of this
Agreement shall be resolved through binding arbitration which shall be governed
by the American Arbitration Association (“AAA”), and the arbitration proceeding
shall take place in the Central New Jersey area.
 
9.02 Executive acknowledges that no representations other than those contained
herein have been made to Executive to induce or influence Executive’s execution
of this Agreement and that Executive has entered into it knowingly and
voluntarily. This Agreement sets forth the entire agreement between the parties,
and except as set forth herein, fully supersedes any and all prior oral or
written agreements or understandings between the parties pertaining to the
subject matter of this Agreement; provided, however that nothing in this
Agreement is intended to or shall be construed to modify, impair or terminate
any obligation of Executive that by its terms continues after Executive’s
separation from employment with the Company.   This Agreement can be modified or
amended only by express written consent signed by both Executive and the
Company.
 
9.03 Each of Executive and the Company agrees not to make any negative,
derogatory, or disparaging comments about or critical of the other and their
respective affiliates and personnel., including but not limited to Executive’s
employment with the Company, the Company’s work product, or any other dealings
of any kind between Executive and the Company, to any third party, specifically
including, without limitation, any past, present or prospective employee of the
Company or any past or present customer or client of the Company.  This
paragraph shall not apply to communications with legal counsel and other
advisors, any disclosure or statement relating to any proceeding to enforce the
terms of this Agreement, or as expressly authorized by law or lawful process.
 
9.04 If any provision in this Agreement is found to be unenforceable, invalid or
illegal, all other provisions will remain fully enforceable.  Executive agrees
that if the release set forth herein in invalid or unenforceable, or was not
entered into knowingly or voluntarily, Executive will, at the Company’s option,
either return any payments made to Executive or execute a release in a form
satisfactory to the Company that is lawful and enforceable.
 
9.05           Executive agrees to cooperate fully with the Company regarding
any litigation, arbitration, administrative proceedings, investigations, or
other matters of a similar nature involving the Company.  If Executive is
subpoenaed or otherwise contacted by any party regarding any such matter,
Executive agrees immediately to notify the Company.  The Company agrees to
provide reimbursement for Executive's reasonable and pre-approved expenses
associated with this cooperation.


9.06           Executive agrees that the Company and any affiliated or related
companies shall have no obligation to reemploy Executive in the future.
 
9.07           As a material condition of this Agreement, Executive further
represents and warrants that Executive has transferred, or will transfer to the
Company within five (5) days after the Effective Date, all property of and
documents relating to the Company which came into Executive’s possession or were
developed by Executive in the course of Executive’s employment with the Company,
including but not limited to  files, keys, cell phone, reports, customer lists,
computers, records and furniture (collectively, “Company Property”).  Executive
further represents and warrants that Executive has retained no copies of any
such materials or other items; and further, if Executive should discover that
any such materials or other items, or copies thereof, are in Executive’s
possession or control, Executive will promptly return them to the Company
without disclosure to others.  All payments hereunder are contingent on
Executive’s return of any and all the Company Property.  Notwithstanding the
foregoing, the Company agrees to provide Executive reasonable access to the
Company’s offices and an email account until the Effective Date on such terms
and conditions as the parties mutually shall agree.
 


Read this document carefully before signing.  It contains a general release of
legal claims.




Executive Printed Name:   TERRELL HERRING


Signature:        /s/ Terrell
Herring                                                                   Date:
November 5, 2009




INVENTIV HEALTH, INC.


By:                   /s/ R. Blane
Walter                                           Date: November 5, 2009

Title:     Chief Executive Officer

